Citation Nr: 1828901	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  09-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for residuals         of laparoscopic appendectomy, to include right hemicolectomy and direct loop ileostomy.

2.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for post-operative ventral hernia.

3.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for erectile dysfunction, or as secondary to disabilities subject to compensation under 38    U.S.C. § 1151.

4.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for dizziness, or  as secondary to disabilities subject to compensation under 38 U.S.C. § 1151.

5.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for memory loss.

6.  Entitlement to secondary service connection for an acquired psychiatric disorder, as due to disabilities subject to compensation under 38 U.S.C. § 1151.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to compensation benefits under 38 U.S.C. § 1151 for          a heart disability, or as secondary to disabilities subject to compensation under      38 U.S.C. § 1151 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1980.

These issues come before the Board of Veterans' Appeals (Board) on appeal from March 2008, March 2009, and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Veteran testified at a Travel Board hearing before Veterans' Law Judge (VLJ) Scharnberger.  In May 2017, he testified at a Travel Board hearing before VLJ Banfield.  Transcripts of both hearings have been associated with the claims file.  

The law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  Additionally, when two hearings have been held by different VLJs concerning the same issues, the law also requires that the issues must be assigned to a panel of not less than three members of the Board. 38 U.S.C. § 7102(a) (2012); 38 C.F.R. § 19.3 (2017); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the May 2017 hearing, the Veteran waived his right to have a hearing before the third member of the panel.  See May 2017 Hearing Transcript, pg. 2.  

The Board notes that the May 2017 hearing also addressed the issue of entitlement to compensation under 38 U.S.C. § 1151 for a heart disability, or, in the alternative, as secondary to the Veteran's disabilities subject to compensation under 38 U.S.C.  § 1151.  As that matter was not addressed at the December 2013 hearing, a panel decision is not required and that issue is addressed in a separate decision.

Although the Veteran originally claimed secondary service connection for depression, treatment records also indicate diagnoses of adjustment disorder, generalized anxiety disorder, and dysthymic disorder.  Accordingly, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), his claim has been expanded to include service connection for an acquired psychiatric disorder.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, the Board notes the Veteran is currently in receipt of compensation under 38 U.S.C.A. § 1151 for left peroneal palsy with complete foot drop, right lower extremity sensory neuropathy, scars on the neck and occipital area, and a lower back scar from a decubitus ulcer and resultant eschar. Disabilities granted pursuant to section 1151 are treated as if they are service connected.  Thus, in this remand,   the Board will use the term "service connected" to denote these conditions. 

There are outstanding VA treatment records.  At his May 2017 hearing, the Veteran testified that he was still received ongoing treatment at the Tampa and Bay Pines VA Medical Centers (VAMC). Additionally, the July 2014 addendum opinion referenced an August 21, 2013 treatment record from the Tampa VAMC. The     most recent treatment records from the Tampa VAMC are from November 7,    2011 and the most recent records from the Bay Pines VAMC are from January        28, 2013.  Additionally, VA treatment records from May 2, 2007, July 13, 2007, July 25, 2007, August 24, 2007, September 10, 2007, October 4, 2007, October      18, 2007, November 2, 2007, January 29, 2008, and April 17, 2010 indicate that gastroenterology records, unidentified medical forms, neurology records, addendum 
notes, and discharge documents had been scanned into VistA Imaging. The referenced records do not appear to have been associated with the claims file. VA treatment records also indicate that the Veteran received VA fee basis home health services from July 7, 2007 through October 30, 2007.  These records do not appear to have been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records, the referenced VistA Imaging records, and fee basis treatment records must be associated with the claims file.  

There are also outstanding private treatment records.  VA treatment records from July 18, 2011 and June 8, 2012 indicate that the Veteran received cardiac treatment at the Highland Regional Medical Center and Lake Placid Hospital.  Additionally, an April 27, 2007 VA treatment record indicates that prior to his colonoscopy the Veteran had a stress test and catheterization at a Florida hospital.  To date, these records do not appear to have been requested or otherwise obtained. As the records may be relevant to the pending appeal, reasonable efforts should be made to obtain the records.  

The Veteran contends in essence that after his discharge from his colonoscopy on April 27, 2007 he began to feel ill and returned to the clinic, where his complaints were not properly considered as a possible complication from the colonoscopy,    and that that he was admitted to the hospital only after he refused to leave the clinic.  In essence, he contends that the delay in undergoing the appendectomy until April 28, 2007 led to the severe complications that ultimately resulted in his additional surgeries, extended hospitalization, and residual disability.  The Board finds an additional opinion is necessary.

In accordance with the March 2014 remand, addendum opinions regarding the Veteran's acquired psychiatric disorder and dizziness were obtained in July 2014.  With regard to the Veteran's psychiatric claim, the clinician's opinion did not address the Veteran's diagnoses of adjustment disorder, generalized anxiety disorder, and dysthymic disorder.  With regard to the Veteran's dizziness, the clinician did not address the Veteran's assertions that his dizziness was caused       or aggravated by the medications for his service connected lower extremity neuropathy.  Accordingly, addendum opinions are warranted.  

With regard to the Veteran's claim for erectile dysfunction, an opinion as to whether the Veteran's erectile dysfunction is related to the medication for his service connected disability has not been obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Tampa VAMC from November 7, 2011 to present; the Bay Pines VAMC from January 28, 2013 to present; the Vista Imaging records that were referenced in May 2, 2007, July 13, 2007, July    25, 2007, August 24, 2007, September 10, 2007, October    4, 2007, October 18, 2007, November 2, 2007, January 29, 2008, and April 17, 2010 VA treatment records; as well      as the fee basis home health and physical therapy service records, and associate them with the claims file.  If the requested records are not available, the claims file should  be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to submit a completed release form with the names and addresses of any private medical care providers who have treated his disabilities on appeal, to include Lake Placid Hospital, Highland Regional Medical Center, and the unnamed Florida hospital where he received treatment. After securing any necessary releases, the AOJ should request any relevant records identified. If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above development is completed to the extent possible, send the claims file to a general surgeon to obtain an opinion on the Veteran's claim. If an examination is deemed necessary, one should be provided. After a review of the claims file, the specialist should provide an opinion    as to whether it is at least as likely as not that the delay between the onset of symptoms following colonoscopy        on April 27, 2007 and his appendectomy on April 28,     2007 resulted in the Veteran suffering from more severe complications, to include perforated cecum, and need        for additional surgery. If so, was that delay the result          of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the     VA.  Please explain why or why not.

4.  Provide the claims file to a VA psychiatrist or psychologist.  If an examination is deemed necessary       to respond the question, one should be scheduled.        After a review of the claims file, the clinician should:

a. State whether it is at least as likely as not (50 percent probability or more) that the diagnosed adjustment disorder, generalized anxiety disorder, and dysthymic disorder were caused by the Veteran's service connected right lower extremity sensory neuropathy, left peroneal palsy with complete foot drop, and neck and lower back scars.

b. If not caused by the service connected disabilities, state whether it is at least as likely as not that the diagnosed    the diagnosed adjustment disorder, generalized anxiety disorder, and dysthymic disorder were worsened beyond normal progression by the service-connected disabilities. The clinician should address the January 26, 2009 treatment record indicating that the Veteran's anxiety symptoms increased after his series of medical problems following his routine colonoscopy. 

If the Veteran's psychiatric disorder was worsened beyond normal progression (aggravated) by the service connected disabilities, please provide an opinion as to the degree of worsening beyond the baseline level that is due to the service connected conditions.

A complete rationale should be provided for all opinions.

5.  Provide the claims file to a VA examiner to obtain opinions on the Veteran's claim for service connection for dizziness and erectile dysfunction. If another examination is deemed necessary to respond the questions, such should be scheduled.  After a review of the claims file, the examiner should:

a. Indicate whether the Veteran has a diagnosis for his claimed disability (e.g. vertigo, peripheral vestibular disorder, etc.). 

b. Opine whether it is at least as likely as not (50     percent or higher probability) that his dizziness and erectile dysfunction are caused by medication taken for his service connected disabilities (right lower extremity sensory neuropathy, left peroneal palsy with complete foot drop, and neck and lower back scars). In so opining, the clinician should address the February 23, 2009 treatment record indicating that the Veteran's dizziness was likely multifactorial due to side effects of medication.

c. If not caused by service connected disabilities,           the examiner should opine it is at least as likely as          not that the dizziness and erectile dysfunction are worsened beyond normal progression (aggravated)         by the service connected disabilities. If the Veteran's dizziness and erectile dysfunction are worsened       beyond normal progression (aggravated) by the        service connected disabilities, please provide an     opinion as to the degree of worsening beyond the   baseline level that is due to the service connected conditions.

A complete rationale should be provided for all opinions.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________                 _____________________________
        ANTHONY C. SCIRÉ, JR.         	  	  ROBERT C. SCHARNBERGER
             Veterans Law Judge,                                           Veterans Law Judge,
       Board of Veterans' Appeals                                Board of Veterans' Appeals




__________________________
K. A. BANFIELD
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



